DETAILED ACTION
The amendment/response filed on 6/30/22 has been fully considered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beyerl et al (US 10,205,365).
Regarding claim 1, Beyerl et al teach a brushless motor (Fig. 49 or 53, 2000) for a power tool (Fig. 1, 100), comprising: 
a stator (2100); and 
a rotor assembly (2200) received in the stator (2100), the rotor assembly including: 
a rotor body (2200) including a lamination stack (Fig. 51, 2210), and an integral fan (Fig. 53, 2400) and magnet retention [or first face portion] (2222) [more or less] formed by molding an insulative material to the lamination stack (Col. 18, lines 11-20), and 
a shaft (2300) [more or less] pressed into the rotor body; 
wherein the shaft is [more or less] pressed into the rotor body after the insulative material is [more or less] molded to the lamination stack to form the integral fan and magnet retention, [as to receive an output shaft] (2300; Abstract). 

    PNG
    media_image1.png
    783
    655
    media_image1.png
    Greyscale

Regarding claim 2, Beyerl et al teach that the integral fan (Fig. 53, 2400) and magnet retention (2222) includes a fan portion (2225) and a magnet retention portion (Right Side of 2222) abutting opposite ends of the lamination stack (2210), the fan portion defining a fan end of the rotor body and the magnet retention portion defining a magnet retention end of the rotor body opposite the fan end. 
Regarding claim 3, Beyerl et al teach that the lamination stack defines a plurality of injection channels (See Fig. 53 Above) extending longitudinally through the lamination stack between the fan end (2400) and the magnet retention end (2222), and wherein the insulative material extends through the injection channels and joins the fan portion to the magnet retention portion stack (Col. 18, lines 11-20). 
Regarding claim 4, Beyerl et al teach that the fan portion defines a bearing surface (Area 2700), and wherein the rotor body is configured to be supported at the bearing surface as the shaft (2300) is pressed into the rotor body. 
Regarding claim 5, Beyerl et al teach that the rotor assembly includes a plurality of permanent magnets (Fig. 28, 510), and wherein the lamination stack or rotor core (410) defines a plurality of magnet slots that receive the permanent magnets. 
Regarding claim 6, Beyerl et al teach that the integral fan (2400) and magnet retention (2222) includes a plurality of magnet holding portions extending through the magnet slots between the fan portion and the magnet retention portion, the magnet holding portions at least partially surrounding the permanent magnets (See Fig. 53 Above). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7-13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Beyerl et al in view of Ryu et al (US 8,896,176).
Regarding claims 7 and 10-13, Beyerl et al teach a brushless motor (Fig. 49 or 53, 2000) for a power tool (Fig. 1, 100) including the lamination stack (See Fig. 53 Above) which defines a central aperture (Center of Motor 2000) that receives the shaft (2300) and including the magnet retention portion (2222) that defines a shaft opening adjacent the central aperture, which reads on applicant’s claimed invention.
However, Beyerl et al fail to teach that the central aperture receives the shaft by interference fit.
Ryu et al teach a rotor of a motor where a smooth and protrusively formed portion of the shaft (Fig. 4, 210; Abstract) is press-fitted into the shaft hole or central aperture of the rotor core (Fig. 2, 110) for interference fitting between the relief notches or teeth (105) of the shaft hole or central aperture of the rotor core and the shaft protrusion (210; Col. 7, lines 29-32), in order to avoid the idling between the shaft and the rotor core while realizing accurate power transmission or torque and control of the motor (Col. 1, lines 41-43).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the brushless motor of Beyerl et al by applying the rotor with interference fitting between the teeth (105) of the shaft hole or central aperture of the rotor core and the shaft protrusion, as taught by Ryu et al, in order to avoid the idling between the shaft and the rotor core while realizing accurate power transmission and control of the motor.
Regarding claims 8 and 9, Beyerl et al in view of Ryu et al teach that the central aperture has a first diameter from the protrusion portion (Fig. 2, 105), and the shaft opening has a second diameter (Fig. 4, 210) larger than the first diameter, such that the shaft opening exposes a bearing surface (Surface of 2222) defined by the lamination stack, wherein the rotor body (2200) is configured to be supported at the bearing surface as the shaft is pressed into the rotor body. 

Response to Arguments
Applicants' arguments filed on 6/30/22 have been fully considered but they are not persuasive for the following reasons:
Applicants assert that the prior art, Beyerl et al, does not teach “the processing steps of pressing the shaft after the insulative material is molded” (Remarks, pages 4-5); in response, it is understood that the current application is a Product-by-Process claimed invention and per MPEP 2113 “even though the product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	Therefore, Beyerl et al, at a minimum teach the claimed limitations of a product of brushless motor, as claimed.
Regarding the applicants’ affidavit, the examiner appreciates the effort of justifying and clarifying the method of making the brushless motor, which can be properly applied in future applications of Method or Apparatus claimed invention.
Applicants perhaps can submit further Affidavits with technical details or data about the product’s structure and its inter-correlated parts in the current, claimed invention of the product (brushless motor) for those having ordinary skill in the motor, metallurgy as well as the thermo-stress and testing arts, in order to overcome the rejection. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Furthermore, It appears that applicants fail to recognize the scope of the claims when judged in view of the prior art, Lehmann et al. 
Regarding the applicants’ remarks of Claims 2-13 on Page 5, these claims stand rejected as articulated in Sections 3-6 above where independent Claim 1 also stands rejected with the response to the applicants’ remarks above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to 
applicants’ disclosure.
THIS ACTION IS MADE FINAL. Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
MONTHS from the mailing date of this action.  In the event a first reply is filed within 
TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
September 29 2022